IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


RE: ESTATE OF CHARLES F. MADDI,           : No. 575 MAL 2017
DECEASED                                  :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
PETITION OF: MARY SUE GORESCHAK           :
AND CHARLETTE MADDI                       :


                                     ORDER



PER CURIAM

     AND NOW, this 8th day of January, 2018, the Petition for Allowance of Appeal is

DENIED.